Exhibit 10.8
 
 
AMENDED AND RESTATED MORTGAGE,
 
DEED OF TRUST, SECURITY AGREEMENT, FINANCING
 
STATEMENT AND ASSIGNMENT OF PRODUCTION
 
THIS AMENDED AND RESTATED MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, FINANCING
STATEMENT AND ASSIGNMENT OF PRODUCTION (this “Mortgage”) is from NEW CENTURY
ENERGY CORP., a Colorado corporation, and CENTURY RESOURCES, INC., a Delaware
corporation, together as Mortgagors (individually and together, “Mortgagors”),
to EUGENE GRIN, 825 Third Avenue, New York, New York 10022, as Trustee
(“Trustee”) for the benefit of LV ADMINISTRATIVE SERVICES, INC., a Delaware
corporation, as administrative and collateral agent for VALENS U.S. SPV I, LLC,
a Delaware limited liability company, and VALENS OFFSHORE SPV II, CORP., a
Delaware corporation (collectively, “Mortgagee”) dated as of November 30, 2007.
 
RECITALS
 
WHEREAS, Mortgagors entered into a Mortgage, Deed of Trust, Security Agreement,
Financing Statement and Assignment of Production, dated as of November 20, 2007,
in favor of Mortgagee, which has been recorded as set forth in Schedule 1 (the
“Original Mortgage”);
 
WHEREAS, in order to secure the Secured Indebtedness (defined below), each
Mortgagor has agreed to execute and deliver this Mortgage pursuant to which,
among other things, the Mortgaged Property (defined below) is granted and
assigned by Mortgagors to Mortgagee to further secure the Secured Indebtedness
(defined below).
 
NOW, THEREFORE, in consideration of the sum of $10.00 and other good and
valuable consideration, in hand paid by Mortgagee, the receipt and adequacy of
which are hereby acknowledged and confessed by Mortgagors, Mortgagors hereby
agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1.           Certain Defined Terms.  For all purposes of this Mortgage, unless
the context otherwise requires:
 
“Accounts and Contract Rights” shall mean all accounts (including accounts in
the form of joint interest billings under applicable operating agreements),
contract rights and general intangibles of Mortgagors now or hereafter existing,
or hereafter acquired by, or on behalf of, Mortgagors, or Mortgagors’ successors
in interest, relating to or arising from the ownership, operation and
development of the Mortgaged Property and to the production, processing,
treating, sale, purchase, exchange or transportation of Hydrocarbons (defined
below) produced or to be produced from or attributable to the Mortgaged Property
or any units or pooled interest units in which all or a portion of the Mortgaged
Property forms a part, together with all accounts and proceeds accruing to
Mortgagors attributable to the sale of Hydrocarbons produced from the Mortgaged
Property or any units or pooled interest units in which all or a portion of the
Mortgaged Property forms a part.


--------------------------------------------------------------------------------





 
“Article” shall mean and refer to an Article of this Mortgage, unless
specifically indicated otherwise.
 
“Code” shall mean the Uniform Commercial Code in effect from time to time in
each of the jurisdictions where the Mortgaged Property or a portion thereof is
situated.
 
“Credit Agreements” shall mean, collectively, the Securities Purchase Agreement
the Related Agreements as defined therein, the Guaranty Agreements, and “Credit
Agreement” shall mean any one of the foregoing.
 
“Event of Default” shall mean the occurrence of any breach by Mortgagors of any
term or provision of this Mortgage or the occurrence of any Event of Default
under and as defined in the applicable Credit Agreement.
 
“Exhibit A” and “Exhibit B” shall mean, unless specifically indicated otherwise,
respectively Exhibit A and Exhibit B attached hereto and incorporated herein by
reference for all purposes.
 
“Gas Balancing Agreement” means any agreement or arrangement whereby Mortgagors,
or any other party having an interest in any Hydrocarbons to be produced from
mineral interests in which Mortgagors own an interest, have a right or an
obligation to take more or less than their proportionate share of production
therefrom.
 
“Guaranties” shall mean, collectively, each Guaranty dated as of the date hereof
executed by Mortgagors in favor of Mortgagee pursuant to which Mortgagors
guaranteed all debts, liabilities and obligations of Gulf Coast Oil Corporation
to Mortgagee, as the same may be amended, modified and supplemented from time to
time.
 
“Guaranty Agreements” shall mean, collectively, the Guaranties and all the other
documents, instruments and agreements executed in connection therewith, as each
of the same may be amended, modified and supplemented from time to time.
 
“Guaranty Obligations” shall mean all present and future indebtednesses of
Mortgagors arising pursuant to any Guaranty Agreement.
 
“Hydrocarbons” shall mean oil, gas, coalbed methane gas, casinghead gas, drip
gasolines, natural gasoline, condensate, distillate, as-extracted collateral and
all other liquid or gaseous hydrocarbons produced or to be produced in
conjunction therewith, and all products, byproducts and all other substances
derived therefrom or the processing thereof, and all other minerals and
substances, including, but not limited to, sulphur, lignite, coal, uranium,
thorium, iron, geothermal steam, water, carbon dioxide, helium and any and all
other minerals, ores, or substances of value and the products and proceeds
therefrom, including, without limitation, all gas resulting from the in-situ
combustion of coal or lignite.
 
“Lands” shall mean the lands described in Exhibit A, shall include any lands the
description of which is incorporated in Exhibit A by reference to another
instrument or document, including, without limitation, all lands described in
the Oil and Gas Leases listed on Exhibit A hereto, and shall also include any
lands now or hereafter unitized, pooled, spaced or otherwise combined, whether
by statute, order, agreement, declaration or otherwise, with lands the
description of which is contained in Exhibit A or is incorporated in Exhibit A
by reference.

-2-

--------------------------------------------------------------------------------



 
 
“Lien” shall mean any mortgage, deed of trust, collateral assignment, lien,
pledge, charge, security interest or other encumbrance.
 
“Loans” shall mean, collectively, all amounts advanced by the Mortgagee to
Mortgagors under the Notes and the Credit Agreements.
 
“Material Adverse Effect” shall mean a material adverse effect on (a) the
assets, liabilities, financial condition, results of operations or prospects of
any Mortgagor, (b) the right or ability of any Mortgagor to fully, completely
and timely perform its obligations under the Credit Agreements or Guaranty
Agreements, or (c) the validity or enforceability of any Credit Agreement or
Guaranty Agreement against any Mortgagor, or the rights or remedies of Mortgagee
thereunder.
 
“Mortgaged Property” shall have the meaning stated in Article 2 of this
Mortgage.
 
“Net Revenue Interest” shall mean Mortgagors’ share of all Hydrocarbons produced
from the Lands, after deducting the appropriate proportionate part of all
lessors’ royalties, overriding royalties, production payments and other payments
out of or measured by production which burden Mortgagors’ share of all such
production, subject to non-consent provisions contained in joint operating
agreements.
 
“Notes” shall have the meaning set forth in the Securities Purchase Agreement.
 
“Obligations” shall mean all present and future indebtedness, obligations, and
liabilities (including, without limitation, all Guaranty Obligations) and all
renewals, refinancings and extensions thereof, or any part thereof, of
Mortgagors to Mortgagee arising pursuant to any of the Credit Agreements, or
arising pursuant to any commodity, interest rate, currency or other swap,
option, collar, futures contract or other contract pursuant to which a Person
hedges risks related to commodity prices, interest rates, currency exchange
rates, securities prices or financial market conditions and any other commodity
price hedging agreements by and between Mortgagors and Mortgagee and all
interest accrued on any of the foregoing, and reasonable costs, expenses, and
attorneys’ fees incurred in the enforcement or collection thereof, regardless of
whether such indebtedness, obligations and liabilities are direct, indirect,
fixed, contingent, liquidated, unliquidated, joint, several or joint and
several.
 
“Oil and Gas Leases” shall mean oil, gas and mineral leases, oil and gas leases,
oil leases, gas leases, other mineral leases, subleases, top leases, any rights
resulting in an ownership interest in Hydrocarbons and all operating rights
relating to any of the foregoing (whether operated by virtue of such leases, or
assignments or applicable operating agreements) and all other interests
pertaining to any of the foregoing, including, without limitation, all royalty
and overriding royalty interests, production payments and net profit interests,
production payments and net profit interests, mineral fee interests, and all
reversionary, remainder, carried and contingent interests relating to any of the
foregoing and all other rights therein which are described and/or to which
reference may be made on Exhibit A.

-3-

--------------------------------------------------------------------------------



 
 
“Operating Equipment” shall mean all Personal Property and fixtures affixed or
situated upon all or any part of the Mortgaged Property, including, without
limitation, all surface or subsurface machinery, equipment, facilities or other
property of whatsoever kind or nature now or hereafter located on any of the
Lands which are useful for the production, treatment, storage or transportation
of oil or gas, including, but not by way of limitation, all oil wells, gas
wells, water wells, injection wells, casing, tubing, rods, pumping units and
engines, Christmas trees, derricks, separators, gun barrels, flow lines, tanks,
gas systems (for gathering, treating and compression), water systems (for
treating, disposal and injection), power plants, poles, lines, transformers,
starters and controllers, machine shops, tools, storage yards and equipment
stored therein, buildings and camps, telegraph, telephone and other
communication systems, roads, loading racks and shipping facilities.
 
“Permitted Encumbrances” shall mean with respect to the Mortgaged Property:
 
(a)           Liens securing the Secured Indebtedness;
 
(b)           the Senior Liens;
 
(c)           minor defects in title which do not secure the payment of money
and otherwise have no material adverse effect on the value or operation of the
Subject Properties, including, without limitation, easements, rights-of-way,
servitudes, permits, surface leases, and other similar rights in respect of
surface operations, and easements for pipelines, streets, alleys, highways,
telephone lines, power lines, railways and other easements and rights-of-way,
on, over or in respect of any of the properties of Mortgagors that are
customarily granted in the oil and gas industry;
 
(d)           inchoate statutory or operators’ Liens securing obligations for
labor, services, materials and supplies furnished for operations on the Lands,
which are not more than 60 days delinquent;
 
(e)            mechanic’s, materialman’s, warehouseman’s, journeyman’s and
carrier’s Liens, and other similar Liens arising by operation of law in the
ordinary course of business, securing obligations which are not more than 60
days delinquent;
 
(f)            Liens for taxes or assessments not yet due or not yet delinquent,
or, if delinquent, that are being contested in good faith in the normal course
of business by appropriate action;
 
(g)           lease burdens payable to third parties which are deducted in the
calculation of discounted present value in any reserve report delivered by
Mortgagors pursuant to the Credit Agreements, including, without limitation, any
royalty, overriding royalty, net profits interest, production payment, carried
interest or reversionary working interest; and
 
(h)           Liens, charges and encumbrances upon Mortgagors’ assets, other
than Proved Mineral Interests, which in the aggregate do not have a value in
excess of $50,000.
 
-4-

--------------------------------------------------------------------------------


“Person” shall mean any individual, corporation, partnership, limited liability
company, association, trust, other entity or organization, or any court or
governmental department, commission, board, bureau, agency, or instrumentality
of any nation or of any province, state, commonwealth, nation, territory,
possession, county, parish, or municipality, whether now or hereafter
constituted or existing.
 
“Personal Property” shall mean that portion of the Mortgaged Property that is
personal property.
 
“Proved Mineral Interests” shall mean, collectively, Proved Producing Mineral
Interests, Proved Nonproducing Mineral Interests, and Proved Undeveloped Mineral
Interests.
 
“Proved Nonproducing Mineral Interests” shall mean all Subject Properties which
constitute proved developed nonproducing reserves.
 
“Proved Producing Mineral Interests” shall mean all Subject Properties which
constitute proved developed producing reserves.
 
“Proved Undeveloped Mineral Interests” shall mean all Subject Properties which
constitute proved undeveloped reserves.
 
“Section” shall mean and refer to a section of this Mortgage, unless
specifically indicated otherwise.
 
“Secured Indebtedness” shall have the meaning stated in Article 3 of this
Mortgage.
 
“Securities Purchase Agreement” shall mean the Securities Purchase Agreement
dated as of November 30, 2007, among Mortgagors and Mortgagee, as the same may
be amended, modified and supplemented from time to time.
 
“Senior Liens” means the liens against and security interests in the Mortgaged
Property granted by Mortgagors and described more particularly on Exhibit B.
 
“Subject Properties” shall have the meaning stated in Article 2 of this
Mortgage.
 
“Subsidiary” shall mean, for any Person, any corporation or other entity of
which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions (including that of a general partner) are at the time directly or
indirectly owned, collectively, by such Person and any Subsidiaries of such
Person.  “Subsidiary” shall include Subsidiaries of Subsidiaries (and so on).
 
“Well Data” shall mean all logs, drilling reports, division orders, transfer
orders, operating agreements, contracts and other agreements, abstracts, title
opinions, files, records, seismic data, memoranda and other information in the
possession or control of Mortgagors or to which Mortgagors have access relating
to the Lands and/or any wells located thereon.
 
1.2.           Other Terms.  Unless otherwise defined or indicated herein, all
terms with their initial letter capitalized shall have the meaning given such
terms in the Credit Agreements.
 
-5-

--------------------------------------------------------------------------------


ARTICLE II
 
GRANTING CLAUSE: MORTGAGED PROPERTY
 
For and in consideration of the sum of $10.00 and other good and valuable
consideration, in hand paid by Mortgagee, the receipt and adequacy of which are
hereby acknowledged and confessed by Mortgagors, and for and in consideration of
the debt and purposes hereinafter set forth, to secure the full and complete
payment and performance of the Secured Indebtedness and to secure the
performance of the covenants, obligations, agreements and undertakings of
Mortgagors hereinafter described, Mortgagors hereby acknowledge, confirm and
agree that Mortgagee has and shall continue to have a security interest and
mortgage lien in all of the Mortgaged Property heretofore granted by Mortgagors
to Mortgagee pursuant to the Original Mortgage, and Mortgagors have GRANTED,
BARGAINED, WARRANTED, MORTGAGED, ASSIGNED, TRANSFERRED and CONVEYED, and by
these presents do GRANT, BARGAIN, WARRANT, MORTGAGE, ASSIGN, TRANSFER and CONVEY
unto Trustee and Trustee’s substitutes or successors, and his and their assigns,
for the uses and purposes herein set forth, with warranties and covenants of
title only to the extent provided herein and in the Credit Agreements, all of
Mortgagors’ right, title and interest, whether now owned or hereafter acquired,
in all of the hereinafter described properties, rights and interests; and,
insofar as such properties, rights and interests consist of equipment, general
intangibles, accounts, contract rights, inventory, goods, chattel paper,
instruments, documents, money, fixtures, as extracted collateral, proceeds and
products of collateral or any other Personal Property of a kind or character
defined in or subject to the applicable provisions of the Code, Mortgagors
hereby grants to Mortgagee a security interest therein, whether now owned or
hereafter acquired, namely:
 
(a)           all of those certain Oil and Gas Leases and Lands (all such Oil
and Gas Leases and Lands being herein called the “Subject Properties,” as
hereinafter further defined) which are described in Exhibit A and/or to which
reference may be made in Exhibit A and/or which are covered by any of the leases
described on Exhibit A, which Exhibit A is made a part of this Mortgage for all
purposes, and is incorporated herein by reference as fully as if copied at
length in the body of this Mortgage at this point;
 
(b)           all rights, titles, interests and estates now owned or hereafter
acquired by Mortgagors in and to (i) any and all properties now or hereafter
pooled or unitized with any of the Subject Properties, and (ii) all presently
existing or future operating agreements and unitization, communitization and
pooling agreements and the units operated thereby to the extent the same relate
to all or any part of the Subject Properties, including, without limitation, all
units formed under or pursuant to any applicable laws (the rights, titles,
interests and estates described in this clause (b) also being included within
the term “Subject Properties” as used herein);

 
(c)           all presently existing and future agreements entered into between
Mortgagors and any third party that provide for the acquisition by Mortgagors of
any interest in any of the properties or interests specifically described in
Exhibit A or which relate to any of the properties and interests specifically
described in Exhibit A;
 
(d)           the Hydrocarbons (including inventory) which are in, under, upon,
produced or to be produced from or attributable to the Lands from and after the
date of this Mortgage;
 
(e)           the Accounts and Contract Rights;
 
(f)            the Operating Equipment;
 
(g)           the Well Data;
 
(h)          the rights and security interests of Mortgagors held by Mortgagors
to secure the obligation of the first purchaser to pay the purchase price of the
Hydrocarbons;
 
(i)            all surface leases, rights-of-way, franchises, easements,
servitudes, licenses, privileges, tenements, hereditaments and appurtenances now
existing or in the future obtained in connection with any of the aforesaid, and
all other items of value and incident thereto which Mortgagors may, at any time,
have or be entitled; and
 
(j)            all and any different and additional rights of any nature, of
value or convenience in the enjoyment, development, operation or production, in
any way, of any property or interest included in any of the foregoing clauses,
and in all revenues, income, rents, issues, profits and other benefits arising
therefrom or from any contract now in existence or hereafter entered into
pertaining thereto, and in all rights and claims accrued or to accrue for the
removal by anyone of Hydrocarbons from, or other act causing damage to, any of
such properties or interests.
 
All the aforesaid properties, rights and interests, together with any and all
substitutions, replacements, corrections or amendments thereto, or renewals,
extensions or ratifications thereof, or of any instrument relating thereto, and
together with any additions thereto which may be subjected to the Lien of this
Mortgage by means of supplements hereto, being hereinafter called the “Mortgaged
Property”.
 
Subject, however, to (i) Permitted Encumbrances, and (ii) the condition that
Mortgagee shall not be liable in any respect for the performance of any covenant
or obligation of Mortgagors with respect to the Mortgaged Property.
 
TO HAVE AND TO HOLD the Mortgaged Property unto Mortgagee and its successors,
legal representatives and assigns, forever, subject to Section 7.3 hereof, to
secure, in each such instance, the payment and performance of the Secured
Indebtedness and the performance of the covenants, obligations, agreements, and
undertakings of Mortgagors described herein.

-6-

--------------------------------------------------------------------------------



 
ARTICLE III
 
SECURED INDEBTEDNESS
 
This Mortgage is given to secure the Loans and all of the Obligations under and
as described in the Credit Agreements and the Guaranty Agreements, including,
without limitation:
 
(a)           interest on all credit outstanding under the Credit Agreements at
the rates provided in the Credit Agreements;
 
(b)           the Loans, including, without limitation, the indebtedness
evidenced by the Notes;
 
(c)           the Obligations;
 
(d)           payment and performance of any and all present and future
obligations of Mortgagors according to the terms of any present or future hedge
transaction, including, without limitation, any present or future swap
agreements, cap, floor, collar, exchange transaction, forward agreement or other
exchange or protection agreements relating to any such transaction now existing
or hereafter entered into between Mortgagors and Mortgagee;
 
(e)           any sums advanced as expenses or costs incurred by, or on behalf
of, Mortgagee which are made or incurred pursuant to the terms of this Mortgage
or any Credit Agreement, plus interest thereon at the rate set forth in Section
1.1 of the Notes from the date of advance or expenditure until reimbursed; and
 
(f)            all other and additional debts, obligations and liabilities of
every kind and character of Mortgagors now existing or hereafter arising in
connection with any of the Credit Agreements or otherwise (all of the
obligations and indebtedness referred to in this Article 3, and all renewals,
refinancings, extensions and modifications thereof, and all substitutions
therefor, in whole or in part, are herein sometimes referred to as the “Secured
Indebtedness”).
 
ARTICLE IV
 
COVENANTS, REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF MORTGAGORS
 
Mortgagors hereby covenant, represent, warrant and agree that:
 
4.1.           Payment of Indebtedness.  Mortgagors will duly and punctually pay
or cause to be paid when due all of the Secured Indebtedness.
 
4.2.           Warranties.  a)  Mortgagors, to the extent of the interests
specified in Exhibit A, have good and defensible title, subject to Permitted
Encumbrances, to each property right or interest constituting the Mortgaged
Property, and have a good and legal right to make the grant and conveyance made
in this Mortgage; (b) Mortgagors’ present Net Revenue Interest in the Mortgaged
Property is not less than that specified in Exhibit A and if no interest is
specified, includes all their interests however specified in and to the Oil and
Gas Leases and Lands described on Exhibit A; and (c) the Mortgaged Property is
free from all Liens other than Permitted Encumbrances.  Mortgagors will warrant
and forever defend (subject to those Permitted Encumbrances described in clauses
(b) and (f) of the definition of “Permitted Encumbrances” set forth above) the
Mortgaged Property unto Mortgagee and Mortgagee’s successors, legal
representatives and assigns, and Trustee and Trustee’s successors, legal
representatives and assigns, against every Person whomsoever lawfully claiming
the same or any part thereof, and Mortgagors will maintain and preserve the Lien
hereby created so long as any of the Secured Indebtedness remains unpaid, except
where such failure to comply would not have a Material Adverse Effect.

-7-

--------------------------------------------------------------------------------



 
 
4.3.           Further Assurances.  Mortgagors will execute and deliver such
other and further instruments and will do such other and further acts as in the
reasonable discretion of Mortgagee may be necessary or desirable to carry out
more effectively the purposes of this Mortgage, including, without limiting the
generality of the foregoing, (a) prompt correction of any material defect which
may hereafter be discovered in the title to the Mortgaged Property or in the
execution and acknowledgment of this Mortgage, any Notes, the Credit Agreements,
or any other document used in connection herewith or at any time delivered to
Mortgagee in connection with any of the Secured Indebtedness, and (b) if
required by Section 8.1 hereof, prompt execution and delivery of all division or
transfer orders that in the reasonable discretion of Mortgagee are needed to
transfer effectively the assigned proceeds of production from the Mortgaged
Property to Mortgagee.
 
4.4.           Taxes.  To the extent and in the manner required by the Credit
Agreements, and to the extent not prohibited by applicable law, Mortgagors will
promptly pay, or cause to be paid, all taxes legally imposed upon this Mortgage
or upon the Mortgaged Property or upon the interest of Mortgagee therein, or
upon the income, profits, proceeds and other revenues thereof.
 
4.5.           Operation of the Mortgaged Property.  So long as the Secured
Indebtedness or any part thereof remains unpaid:
 
(a)           Mortgagors shall maintain and operate the Mortgaged Property in a
good and workmanlike manner and will observe and comply with all of the terms
and provisions, express or implied, of all Oil and Gas Leases relating to the
Mortgaged Property so long as such Oil and Gas Leases are capable of producing
Hydrocarbons in paying quantities, except where such failure to comply would not
have a Material Adverse Effect;
 
(b)           Mortgagors shall comply with all contracts and agreements
applicable to or relating to the Mortgaged Property or the production and sale
of Hydrocarbons therefrom, except to the extent a failure to so comply would not
have a Material Adverse Effect;
 
(c)           Mortgagors shall, at all times, maintain, preserve and keep all
Operating Equipment used with respect to the Mortgaged Property in proper
repair, working order and condition, and make all necessary or appropriate
repairs, renewals, replacements, additions and improvements thereto so that the
efficiency of such Operating Equipment shall at all times be properly preserved
and maintained, except where such failure to comply would not have a Material
Adverse Effect; provided that no item of Operating Equipment need be so
repaired, renewed, replaced, added to or improved, if Mortgagors shall in good
faith determine that such action is not necessary or desirable for the continued
efficient and profitable operation of the Mortgaged Property;

-8-

--------------------------------------------------------------------------------



 
(d)           Mortgagors shall cause the Mortgaged Property to be kept free and
clear of all Liens other than Permitted Encumbrances;
 
(e)           Mortgagors shall comply with the terms of the Credit Agreements
with respect to maintenance of insurance.  All loss payable clauses or
provisions in said policy or policies shall be endorsed in favor of and made
payable to Mortgagee, as its interest may appear.  Mortgagee shall have the
right to collect, and Mortgagors hereby assign to Mortgagee, any and all monies
that may become payable under any such policies of insurance by reason of
damage, loss or destruction of any of the Mortgaged Property, and Mortgagee may,
at its election, either apply all or any part of the sums so collected toward
payment of the Secured Indebtedness, whether or not such Secured Indebtedness,
or any portion thereof, is then due and payable, in such manner as Mortgagee may
elect, or release same to Mortgagors; and
 
(f)           Mortgagors shall not sell, lease, transfer, abandon or otherwise
dispose of any portion of the Mortgaged Property or any of Mortgagors’ rights,
titles or interests therein or thereto, except as specifically permitted in the
Credit Agreements.
 
4.6.           Recording.  Mortgagors will promptly, and at Mortgagors’ sole
cost and expense, record, register, deposit and file this Mortgage and every
other instrument in addition or  supplemental hereto in such offices and places
and at such times and as often as may be necessary to place of record and
perfect the Lien hereof as a perfected Lien on real or personal property, as the
case may be, subject only to Permitted Encumbrances, and the rights and remedies
of Mortgagee, and otherwise will do and perform all matters or things necessary
or expedient to be done or observed by reason of any law or regulation of any
state or of the United States or of any other competent authority, for the
purpose of effectively operating, maintaining and preserving the Lien hereof on
the Mortgaged Property.
 
4.7.           Records, Statements and Reports.  Mortgagors will keep proper
books of record and account in which complete and correct entries will be made
of Mortgagors’ transactions in accordance with sound accounting principles,
consistently applied and will, to the extent required by the Credit Agreements,
furnish or cause to be furnished to Mortgagee (a) all reports required under the
Credit Agreements, and (b) such other information concerning the business and
affairs and financial condition of Mortgagors as Mortgagee may, from time to
time reasonably request.
 
4.8.           No Government Approvals.  Mortgagors warrant that no approval or
consent of any Person is necessary to authorize the execution and delivery of
this Mortgage or any of the  other Credit Agreements or the Notes, or to
authorize the observance or performance by Mortgagors of the covenants herein or
therein contained.
 
4.9.           Right of Entry.  Mortgagors will permit Mortgagee, or the agents
or designated representatives of Mortgagee, to enter upon the Mortgaged
Property, and all parts thereof, for the purposes of investigating and
inspecting the condition and operation thereof.

-9-

--------------------------------------------------------------------------------



 
The representations and warranties set forth in the Credit Agreements are
incorporated herein by reference as if set forth herein, and each such
representation and warranty is true and correct.
 
ARTICLE V
 
ADDITIONS TO MORTGAGED PROPERTY
 
It is understood and agreed that Mortgagors may periodically subject additional
properties to the Lien of this Mortgage.  In the event that additional
properties are to be subjected to the Lien hereof, the parties hereto agree to
execute a supplemental mortgage, satisfactory in form and substance to
Mortgagee, together with any security agreement, financing statement or other
security instrument required by Mortgagee, all in form and substance
satisfactory to Mortgagee and in a sufficient number of executed (and, where
necessary or appropriate, acknowledged) counterparts for recording
purposes.  Upon execution of such supplemental mortgage, all additional
properties thereby subjected to the Lien of this Mortgage shall become part of
the Mortgaged Property for all purposes.
 
ARTICLE VI
 
ENFORCEMENT OF THE SECURITY
 
6.1.           General Remedies.  Upon the occurrence and during the continuance
of an Event of Default, Mortgagee may perform or direct Trustee to perform any
one or more of the following acts, subject to and in accordance with any
applicable provision of the Credit Agreements and to any mandatory requirements
or limitations of applicable law then in force:
 
(a)           exercise all of the rights, remedies, powers and privileges of
Mortgagors with respect to the Mortgaged Property or any part thereof, give or
withhold all consents required therein which, with respect to the Mortgaged
Property or any part thereof, Mortgagors would otherwise be entitled to give or
withhold and perform or attempt to perform any covenants in this Mortgage which
Mortgagors are obligated to perform; provided that no payment or performance by
Mortgagee shall constitute a waiver of any Event of Default, and Mortgagee shall
be subrogated to all rights and Liens securing the payment of any debt, claim,
tax or assessment for the payment of which Mortgagee may make an advance or
which Mortgagee may pay;
 
(b)           execute and deliver to such Person or Persons as may be designated
by Mortgagee appropriate powers of attorney to act for and on behalf of
Mortgagors in all transactions with any federal, state or local agency with
respect to any of the Mortgaged Property;
 
(c)           exercise any and all other rights or remedies granted to Mortgagee
pursuant to the provisions of any of the Credit Agreements and applicable law;
 
(d)           if Mortgagors have failed to keep or perform any covenant
whatsoever contained in any Credit Agreement or this Mortgage, Mortgagee may, at
its option, perform or attempt to perform such covenant.  Any payment made or
expense incurred in the performance or attempted performance of any such
covenant shall be a part of the Secured Indebtedness, and Mortgagors promise,
upon demand, to pay to Mortgagee, at the place where the Notes are payable, or
at such other place as Mortgagee may direct by written notice, all sums so
advanced or paid by Mortgagee, with interest at the rate set forth in Section
2.2 of the Notes from the date when paid or incurred by Mortgagee.  No such
payment by Mortgagee shall constitute a waiver of any Event of Default;

-10-

--------------------------------------------------------------------------------



 
 
(e)           Mortgagee may, at its option, without notice, demand, presentment,
notice of intent to accelerate or of acceleration, or notice of protest, all of
which are hereby expressly waived by Mortgagors, declare the entire unpaid
balance of the Secured Indebtedness, or any part thereof, immediately due and
payable, and upon such declaration it shall be immediately due and payable, and
the Liens hereof shall then be subject to foreclosure in accordance with
applicable law; and
 
(f)            upon the occurrence of an Event of Default, this Mortgage may be
foreclosed as to the Mortgaged Property, or any part thereof, in any manner
permitted by applicable law.
 
Mortgagee may request Trustee to, and in such event Trustee is hereby authorized
and empowered and it shall be his or her special duty upon such request of
Mortgagee and to the extent permitted by applicable law, proceed with
foreclosure and sell all or any part of the Mortgaged Property at one or more
sales, as an entirety or in parcels, at such place or places and otherwise in
such manner and upon such notice as may be required by applicable law or, in the
absence of any such requirement, as Trustee or Mortgagee may deem appropriate,
and to make conveyance to the purchaser or purchasers thereof.  Any such sale
shall be made to the highest bidder or bidders for cash, at the courthouse door
of the county wherein the Mortgaged Property is situated; provided that, if the
Mortgaged Property is situated in more than one county, such sale of the
Mortgaged Property, or part thereof, may be made in any county wherein any part
of the Mortgaged Property is situated.  Such sale shall be made at public
outcry, on the day of any month, during the hours of such day, and after written
notices thereof have been publicly posted in such places and for such time
periods and all Persons entitled to notice thereof have been sent such notice,
all as required by applicable law.  If the applicable law in force as of the
date of execution hereof should hereafter be amended to require a different
notice of sale applicable to sales of property of the nature of the Mortgaged
Property under powers of sale conferred by mortgages or deeds of trust, Trustee
may, in his or her sole discretion, to the extent permitted by applicable law,
give either the notice of sale required by applicable law in effect on the date
of execution hereof or the notice of sale prescribed by the amended law; and
nothing herein shall be deemed to require Mortgagee or Trustee to do, and
Mortgagee and Trustee shall not be required to do, any act other than as
required by applicable law in effect at the time of any such sale.  After such
sale, Trustee shall make to the purchaser or purchasers thereunder good and
sufficient deeds, assignments or bills of sale in the name of Mortgagors,
conveying or transferring the Mortgaged Property, or any part thereof, so sold
to the purchaser or purchasers containing such warranties of title as are
customarily given, which warranties shall be binding upon Mortgagors.
 
Sale of a part of the Mortgaged Property shall not exhaust the power of sale
granted hereby, but sales may be made from time to time until the Secured
Indebtedness is paid and performed in full.  It shall not be necessary to have
present or to exhibit at any such sale any of the Personal Property.  In
addition to the rights and other powers of sale granted under the preceding
provisions of this Section 6.1(f), if default is made in the payment of any
installment of the Secured Indebtedness, Mortgagee may, at its option, at once
or at any time thereafter while any matured installment remains unpaid, without
declaring the entire Secured Indebtedness to be due and payable, orally or in
writing, enforce, or direct Trustee to enforce (as provided by applicable law),
the Liens created by this Mortgage and sell the Mortgaged Property subject to
such matured indebtedness and the Liens securing its payment, in the same
manner, on the same terms, at the same place and time and after having given
notice in the same manner, all as provided in the preceding provisions of this
Section 6.1(f).  After such sale, Mortgagee or Trustee (as provided by
applicable law) shall make due conveyance to the purchaser or purchasers.  Sales
made without maturing the Secured Indebtedness may be made hereunder whenever
there is a default in the payment of any installment of the Secured Indebtedness
without exhausting the power of sale granted hereby and without affecting in any
way the power of sale granted under this Section 6.1(f), the unmatured balance
of the Secured Indebtedness (except as to any proceeds of any sale which
Mortgagee may apply as prepayment of the Secured Indebtedness), or the Liens
securing payment of the Secured Indebtedness.  The sale or sales of less than
the whole of the Mortgaged Property shall not exhaust the power of sale herein
granted, and Mortgagee or Trustee (as provided by applicable law) is
specifically empowered to make successive sale or sales under such power until
the whole of the Mortgaged Property shall be sold.  It is intended by each of
the foregoing provisions of this Section 6.1(f) that Trustee may, after any
request or direction by Mortgagee, sell not only the Subject Properties but also
all other items constituting a part of the Mortgaged Property along with the
Subject Properties, or any part thereof, all as a unit and as a part of a single
sale, or may sell any part of the Mortgaged Property separately from the
remainder of the Mortgaged Property.  If the proceeds of such sale or sales of
less than the whole of such Mortgaged Property shall be less than the aggregate
of the Secured Indebtedness and the expense of enforcing the trust created by
this Mortgage, the Liens of this Mortgage shall remain in full force and effect
as to the unsold portion of the Mortgaged Property just as though no sale or
sale of less than the whole of the Mortgaged Property had occurred, but
Mortgagee shall have the right, at its sole election, to request Trustee to sell
less than the whole of the Mortgaged Property.  In the event any questions
should be raised as to the regularity or validity of any sale hereunder,
Mortgagee or Trustee (as provided by applicable law) shall have the right and is
hereby authorized to make resale of said property so as to remove any questions
or doubt as to the regularity or validity of the previous sale, and as many
resales may be made as may be appropriate.  It is agreed that, in any deed or
deeds given by Mortgagee or Trustee (as provided by applicable law), any and all
statements of fact or other recitals therein made as to the identity of
Mortgagee, or as to the occurrence or existence of any Event of Default, or as
to the request to sell, notice of sale, time, place, terms, and manner of sale,
and receipt, distribution, and application of the money realized therefrom, or
as to the due and proper appointment of a substitute trustee, and, without being
limited by the foregoing, as to any other act or thing having been duly done by
Mortgagee or by Trustee shall be taken by any Governmental Authority as prima
facie evidence that the said statements or recitals are true and correct and are
without further question to be so accepted, and Mortgagors do hereby ratify and
confirm any and all acts that Trustee or Mortgagee may lawfully do in the
premises by virtue hereof.  In the event of the resignation or death of Trustee,
or his or her failure, refusal, or inability, for any reason, to make any such
sale or to perform any of the trusts herein declared, or, at the option of
Mortgagee, without cause, Mortgagee may appoint at its sole discretion, in
writing, a substitute trustee, who shall thereupon succeed to all the estates,
titles, rights, powers, and trusts herein granted to and vested in Trustee.  If
Mortgagee is a national banking association or a corporation, such appointment
may be made on behalf of such Mortgagee by any Person who is then the president,
or any vice-president, or the cashier or secretary, or any other authorized
officer or agent of Mortgagee.  In the event of the resignation or death of any
such substitute trustee, or his or her failure, refusal, or inability to make
such sale or perform such trusts, or, at the option of Mortgagee, without cause,
Mortgagee may appoint successive substitute trustees from time to time in the
same manner.  Wherever herein the word “Trustee” is used, the same shall mean
the Person who is the duly appointed Trustee or substitute trustee hereunder at
the time in question.

-11-

--------------------------------------------------------------------------------



 
 
(g)           Mortgagee may, or Trustee may upon written request of Mortgagee,
in lieu of or in addition to exercising the power of sale provided for in
Section 6.1(f) hereof, proceed by suit or suits, at law or in equity, to enforce
the payment and performance of the Secured Indebtedness in accordance with the
terms hereof and of the Credit Agreements evidencing it, to foreclose the Liens
of this Mortgage as against all or any part of the Mortgaged Property, and to
have all or any part of the Mortgaged Property sold under the judgment or decree
of a court of competent jurisdiction.
 
(h)           To the extent permitted by law, upon the acceleration of the
Secured Indebtedness, Mortgagee, as a matter of right and without regard to the
sufficiency of the Mortgaged Property, and without any showing of insolvency,
fraud or mismanagement on the part of Mortgagors, and without the necessity of
filing any judicial or other proceeding other than the proceeding for
appointment of a receiver, shall be entitled to the appointment of a receiver or
receivers of the Mortgaged Property, or any part thereof, and of the income,
royalties, revenues, bonuses, production payments, delay rentals, benefits,
rents, issues and profits thereof.  Mortgagors hereby consent to the appointment
of such receiver or receivers and agree not to oppose any application therefor
by Trustee or Mortgagee.
 
(i)            Upon the acceleration of the Secured Indebtedness, Mortgagee may
(without notification, if permitted by applicable law) enter upon the Mortgaged
Property, take possession of the Mortgaged Property and remove the Personal
Property or any part thereof, with or without judicial process and, in
connection therewith, without any responsibility or liability on the part of
Mortgagee, take possession of any property located on or in the Mortgaged
Property which is not a part of the Mortgaged Property and hold or store such
property at Mortgagors’ expense.  If necessary to obtain the possession provided
for in this Section 6.1 (i), Mortgagee or Trustee may undertake any and all
remedies to dispossess Mortgagors, including, specifically, one or more actions
for forcible entry and detainer, trespass to try title and restitution.
 
(j)            Mortgagee may require Mortgagors to assemble any Personal
Property and any other items of the Mortgaged Property, or any part thereof, and
make it available to Mortgagee at a place reasonably convenient to Mortgagors
and Mortgagee to be designated by Mortgagee.
 
(k)           Mortgagee may surrender the insurance policies maintained pursuant
to the Credit Agreements, or any part thereof, and receive and apply the
unearned premiums as a credit on the Secured Indebtedness, and, in connection
therewith, Mortgagors hereby appoint Mortgagee as the agent and attorney-in-fact
for Mortgagors (with full powers of substitution) to collect such premiums,
which power of attorney shall be deemed to be a power coupled with an interest
and therefore irrevocable until the release of the Liens evidenced by this
Mortgage.

-12-

--------------------------------------------------------------------------------


 
(l)            Mortgagee may retain the Personal Property and any other items of
the Mortgaged Property, or any part thereof, in satisfaction or partial
satisfaction of the Secured Indebtedness whenever the circumstances are such
that Mortgagee is entitled to do so under the Code.
 
(m)           Mortgagee shall have the right to become the purchaser at any sale
of the Mortgaged Property held by Mortgagee, Trustee or by any court, receiver
or public officer, and Mortgagee shall have the right to credit upon the amount
of the bid made therefor, the amount payable out of the net proceeds of such
sale to Mortgagee.  Recitals contained in any conveyance made to any purchaser
at any sale made hereunder shall conclusively establish the truth and accuracy
of the matters therein stated, including, without limiting the generality of the
foregoing, nonpayment of the unpaid principal sum of, interest accrued on, and
fees payable in respect of the Secured Indebtedness after the same have become
due and payable, and advertisement and conduct of such sale in the manner
provided herein or appointment of any successor Trustee hereunder.
 
(n)           Mortgagee may buy any Personal Property and any other items of the
Mortgaged Property or any part thereof at any private disposition if the
Mortgaged Property or the part thereof being disposed of is a type customarily
sold in a recognized market or a type which is the subject of widely distributed
standard price quotations.
 
(o)           Mortgagee shall have and may exercise any and all other rights
which Mortgagee may have under the Code, by virtue of the Credit Agreements,
this Mortgage, at law, in equity or otherwise.
 
Mortgagee shall have no obligation to do, or refrain from doing, any of the
acts, or to make or refrain from making any payment, referred to in this Section
6.1.
 
6.2.           Foreclosure by Judicial Proceedings.  Upon the occurrence of an
Event of Default, Mortgagee may proceed, where permitted by law, by a suit or
suits in equity or at law, whether for a foreclosure hereunder, or for the sale
of the Mortgaged Property, or for the specific performance of any covenant or
agreement herein contained or in aid of the execution of any power herein
granted, or for the appointment of a receiver pending any foreclosure hereunder
or the sale of the Mortgaged Property, or for the enforcement of any other
appropriate legal or equitable remedy.
 
6.3.           Receipt to Purchaser.  Upon any sale by virtue of judicial
proceedings, the receipt of the officer making such sale under judicial
proceedings shall be sufficient discharge to the purchaser or purchasers at any
sale for his or their purchase money, and such purchaser or purchasers, or his
or their assigns or personal representatives, shall not, after paying such
purchase money and receiving such receipt of such officer therefor, be obligated
to see to the application of such purchase money or be in any way answerable for
any loss, misapplication or non-application thereof.

-13-

--------------------------------------------------------------------------------



 
6.4.           Effect of Sale.  Any sale or sales of the Mortgaged Property or
portions thereof where permitted by law shall operate to divest all right,
title, interest, claim and demand whatsoever either at law or in equity, of
Mortgagors of, in and to the premises and the property sold and shall be a
perpetual bar, both at law and in equity, against Mortgagors, and Mortgagors’
successors, legal representatives or assigns, and against any and all Persons
claiming or who shall thereafter claim all or any of the property sold by,
through or under Mortgagors, or Mortgagors’ successors, legal representatives
and assigns.  Nevertheless, Mortgagors, if requested by Mortgagee to do so,
shall join in the execution and delivery of all proper conveyances, assignments
and transfers of the properties so sold.
 
6.5.           Application of Proceeds.  The proceeds of any sale of or other
realization on the Mortgaged Property, or any part thereof, shall be applied by
Mortgagee to the Secured Indebtedness in such order as Mortgagee shall elect.
 
6.6.           Mortgagors’ Waiver of Right to Appraisement, Marshaling,
etc.  Mortgagors agree, to the full extent that Mortgagors may lawfully so
agree, that Mortgagors will not at any time, insist upon or plead or, in any
manner whatsoever, claim the benefit of any stay, extension or redemption law
now or hereafter in force in order to prevent or hinder the enforcement or
foreclosure of this Mortgage or the absolute sale of the Mortgaged Property or
any portion thereof or the possession thereof by any purchaser at any sale made
pursuant to any provision hereof or pursuant to the decree of any court of
competent jurisdiction; but Mortgagors, and all who may claim through or under
Mortgagors, so far as Mortgagors or those claiming through or under Mortgagors
now or hereafter lawfully may, hereby waive the benefit of all such
laws.  Mortgagors and all who may claim through or under Mortgagors, waive, to
the extent that Mortgagors or those claiming through or under Mortgagors may
lawfully do so, any and all rights of appraisement and any and all right to have
the Mortgaged Property marshaled upon any foreclosure of the Lien hereof or sold
in inverse order of alienation and agree that any court having jurisdiction to
foreclose such Lien may sell the Mortgaged Property as an entirety.  If any law
in this Section 6.6 referred to and now in force, of which Mortgagors or
Mortgagors’ successor or successors might take advantage despite the provisions
hereof, shall hereafter be repealed or cease to be in force, such law shall not
thereafter be deemed to constitute any part of the contract herein contained or
to preclude the operation or application of the provisions of this Section 6.6.
 
6.7.           Costs and Expenses.  All reasonable costs, expenses (including
attorneys’ fees) and payments incurred or made by Mortgagee in protecting and
enforcing its rights hereunder shall constitute a demand obligation owing by
Mortgagors to the party incurring such or making such costs, expenses or
payments and shall bear interest at a rate per annum equal to the rate set forth
in Section 2.2 of the Notes, all of which shall constitute a portion of the
Secured Indebtedness.
 
6.8.           Mineral Leasing Act. Notwithstanding any other provisions of this
Mortgage, any Oil and Gas Leases covered by this Mortgage which are subject to
the Mineral Leasing Act of 1920, as amended, and the regulations promulgated
thereunder, shall not be sold or otherwise disposed of to any party other than
citizens of the United States, or to associations of such citizens or to any
corporation organized under the laws of the United States, or any state or
territory thereof that are qualified to own or control interests in such Oil and
Gas Leases under the provisions of such Mineral Leasing Act and regulations, or
to Persons who may acquire ownership or interest in such Oil and Gas Leases
under the provisions of 30 U.S.C. § 184(g), if applicable, as such Mineral
Leasing Act or regulations are now or may be from time to time in effect.

-14-

--------------------------------------------------------------------------------


 
6.9.           Operation of the Mortgaged Property by Mortgagee.  Upon the
occurrence of an Event of Default that is continuing and the acceleration of the
Secured Indebtedness under any Credit Agreement, and in addition to all other
rights herein conferred on Mortgagee, Mortgagee (or any Person designated by
Mortgagee) shall, to the extent permitted by applicable law, have the right and
power, but not the obligation, to enter upon and take possession of any of the
Mortgaged Property and to exclude Mortgagors, and Mortgagors’ agents or
servants, wholly therefrom and to hold, use, administer, manage and operate the
same to the extent that Mortgagors shall be at the time entitled to do any of
such things and in Mortgagors’ place and stead.  Mortgagee (or any Person
designated by Mortgagee) may operate the same without any liability or duty to
Mortgagors in connection with such operations, except to use ordinary care in
the operation of such Mortgaged Property, and Mortgagee or any Person designated
by Mortgagee shall have the right to collect and receive all Hydrocarbons
produced and sold from the Mortgaged Property, the proceeds of which shall be
applied to the Secured Indebtedness in such order as Mortgagee shall elect, to
make repairs, purchase machinery and equipment, conduct workover operations,
drill additional wells and to exercise every power, right and privilege of
Mortgagors with respect to the Mortgaged Property.  When and if such expenses of
such operation and development (including costs of unsuccessful workover
operations or additional wells) have been paid and the Secured Indebtedness paid
and performed in full, such Mortgaged Property shall, if there has been no sale
or foreclosure thereof, be returned to Mortgagors.
 
6.10.         Additional Waivers.  In order to enforce this Mortgage, Mortgagee
or Trustee shall not be obligated (a) to foreclose any other mortgage or deed of
trust covering Mortgaged Property located in another State, seek a deficiency
after any such foreclosure or otherwise enforce Mortgagee’s rights in any of the
other Mortgaged Property; or (b) to seek an injunction (prohibitive or
mandatory), the appointment of a receiver, an order modifying any stay in any
federal or state bankruptcy, reorganization or other insolvency proceedings
relating to any of the Mortgaged Property or any portion thereof, or any other
extraordinary relief.  Mortgagors waive, to the fullest extent permitted by law,
any defense Mortgagors may have to any liability hereunder based on Mortgagee’s
failure or refusal to prosecute, or any lack of diligence or delay in
prosecuting, any action or proceeding to enforce any other mortgage or deed of
trust.  If Mortgagee elects to enforce this Mortgage before, or without,
enforcing its rights with respect to any Mortgaged Property covered by any other
Mortgage, Mortgagors waive, to the fullest extent permitted by law, any right
Mortgagors may have, whether statutory or otherwise, to set off the value of any
other Mortgaged Property, or any portion thereof, against the Secured
Indebtedness.  If Mortgagee elects to enforce its mortgages or deeds of trust
covering all or any portion of the Mortgaged Property located in other States,
or in conjunction with the enforcement of this Mortgage, Mortgagee is authorized
to purchase all or any part of such other Mortgaged Property at public or
private sale or as otherwise provided by applicable law, and to credit the
purchase price against the Secured Indebtedness in such order or manner as
Mortgagee determines in its sole discretion and to preserve Mortgagee’s rights
and Liens under this Mortgage for any portion of the Secured Indebtedness that
remains unpaid.  Mortgagors waive to the fullest extent permitted by applicable
law any right to claim or seek any credit against the Secured Indebtedness in
excess of the actual amount bid or received by Mortgagee in connection with the
foreclosure of Mortgagee’s Liens on any of the Mortgaged Property located in
such other States.  Mortgagors further agree that Mortgagee shall not be
required (a) to seek or obtain a deficiency judgment in or pursuant to any
action or proceeding to foreclose this Mortgage as a condition of later
enforcing any mortgage or deed of trust covering Mortgaged Property located in
another State, or (b) to seek or obtain a deficiency judgment in or pursuant to
any action or proceeding to foreclose any such other mortgage or deed of trust
as a condition of later enforcing this Mortgage.  Notwithstanding the foregoing,
if Mortgagee in good faith believes that it may be required either to obtain a
deficiency judgment to enforce this Mortgage after enforcement of a mortgage or
deed of trust covering Mortgaged Property located in another State or to enforce
another mortgage or deed of trust after enforcement of this Mortgage then
Mortgagors agree that Mortgagee shall be entitled to seek and obtain such a
deficiency judgment notwithstanding any contrary or inconsistent provision
contained in any Credit Agreement.
 
-15-

--------------------------------------------------------------------------------


ARTICLE VII
 
MISCELLANEOUS
 
7.1.           Advances by Mortgagee.  Each and every covenant herein contained
shall be performed and kept by Mortgagors solely at Mortgagors’ expense.  If
Mortgagors shall fail to perform or keep any of the covenants of whatsoever kind
or nature contained in this Mortgage, Mortgagee or any receiver appointed
hereunder may, but shall not be obligated to, make advances to perform the same
on Mortgagors’ behalf, and Mortgagors hereby agree to repay such sums upon
demand plus interest at a rate per annum equal to the rate of interest set forth
in Section 2.2 of the Notes.  No such advance shall be deemed to relieve
Mortgagors from any Event of Default hereunder.
 
7.2.           Defense of Claims.  Mortgagors will notify Mortgagee, in writing,
promptly of the commencement of any legal proceedings of which Mortgagors have
notice affecting or which could adversely effect the Lien hereof or the status
of or title to the Mortgaged Property or any material part thereof and will take
such action, employing attorneys agreeable to Mortgagee, as may be necessary to
preserve Mortgagors’ or Mortgagee’s rights affected thereby; and should
Mortgagors fail or refuse to take any such action, Mortgagee may take such
action on behalf and in the name of Mortgagors and at Mortgagors’ sole cost and
expense.  Moreover, Mortgagee may take such independent action in connection
therewith as it may, in its sole discretion, deem proper without any liability
or duty to Mortgagors except to use ordinary care, Mortgagors hereby agreeing
that all sums advanced or all expenses incurred in such actions plus interest at
a rate per annum equal to the rate of interest set forth in Section 2.2 of the
Notes will, on demand, be reimbursed to Mortgagee or any receiver appointed
hereunder.
 
7.3.           Defeasance.  If the Secured Indebtedness shall be paid and
discharged in full then, and in that case only, this Mortgage shall be null and
void and the interests of Mortgagor in the Mortgaged Property shall become
wholly clear of the Lien created hereby, and such Lien shall be released in due
course at the cost of Mortgagors.  Mortgagee will, at Mortgagors’ sole expense,
execute and deliver to Mortgagors all releases and other instruments reasonably
requested of the Lien created hereunder.  Otherwise, this Mortgage shall remain
and continue in full force and effect.
 
7.4.           Renewals, Amendments and Other Security.  Renewals, refinancings
and extensions of the Secured Indebtedness may be given at any time, and
amendments may be made to this Mortgage, the Credit Agreements, and any other
agreements relating to any part of the Secured Indebtedness, and Mortgagee may
take or may hold other security for the Secured Indebtedness.  Any amendment of
this Mortgage shall be by written instrument and need be executed only by the
party against whom enforcement of such amendment is asserted.  Mortgagee may
resort first to such other security or any part thereof or first to the security
herein given or any part thereof, or from time to time to either or both, even
to the partial or complete abandonment of either security, and such action shall
not be a waiver of any rights conferred by this Mortgage, which shall continue
as a first Lien upon the Mortgaged Property not expressly released until all
Secured Indebtedness secured hereby is fully paid and discharged.
 
7.5.           Instrument and Assignment, etc.  This Mortgage shall be deemed to
be and may be enforced from time to time as an assignment, chattel mortgage,
contract, financing statement, real estate mortgage, pledge, security agreement,
or any combination thereof, and to the extent that any particular jurisdiction
wherein a portion of the Mortgaged Property is situated does not recognize or
permit Mortgagors to grant, bargain, sell, warrant, mortgage, assign, transfer
or convey Mortgagors’ rights, titles and interests to Mortgagee in the manner
herein adopted, with respect to the Mortgaged Property located in such
jurisdiction, Mortgagors do hereby grant, bargain, sell, warrant, mortgage,
assign, transfer and convey unto Mortgagee the Mortgaged Property to secure the
Secured Indebtedness and the obligations of Mortgagors contained herein.
 
7.6.           Limitation on Interest.  Regardless of any provision contained in
this Mortgage or any of the Credit Agreements, Mortgagee shall never be entitled
to receive, collect, or apply, as interest on the Loans, any amount in excess of
the Maximum Lawful Rate, and in the event Mortgagee ever receives, collects or
applies as interest any such excess, such amount which would be deemed excessive
interest shall be deemed a partial prepayment of principal and treated hereunder
as such; and if the Loans are paid or discharged in full, any remaining excess
shall promptly be paid to Mortgagors.  In determining whether or not the
interest paid or payable under any specific contingency exceeds the Maximum
Lawful Rate, Mortgagors shall, to the extent permitted under applicable law, (a)
characterize any non-principal payment as an expense, fee or premium rather than
as interest, (b) exclude voluntary prepayments and the effect thereof, and
(c) amortize, prorate, allocate and spread, in equal parts, the total amount of
the interest throughout the entire contemplated term of the particular Note, so
that the interest rate is the Maximum Lawful Rate throughout the entire term of
such Note; provided, however, that if the unpaid principal balance thereof is
paid and performed in full prior to the end of the full contemplated term
thereof, and if the interest received for the actual period of existence thereof
exceeds the Maximum Lawful Rate, Mortgagee shall refund to Mortgagors the amount
of such excess, and, in such event, Mortgagee shall not be subject to any
penalties provided by any laws for contracting for, charging, taking, reserving
or receiving interest in excess of the Maximum Lawful Rate.

-16-

--------------------------------------------------------------------------------



 
7.7.           Unenforceable or Inapplicable Provisions.  If any provision of
this Mortgage or in any of the Credit Agreements is invalid or unenforceable in
any jurisdiction, the other provisions hereof or of any of the Credit Agreements
shall remain in full force and effect in such jurisdiction, and the remaining
provisions hereof shall be liberally construed in favor of Mortgagee in order to
effectuate the provisions hereof, and the invalidity of any provision hereof in
any jurisdiction shall not affect the validity or enforceability of any such
provision in any other jurisdiction.  Any reference herein contained to statutes
or laws of a state in which no part of the Mortgaged Property is situated shall
be deemed inapplicable to, and not used in, the interpretation hereof.
 
7.8.           Rights Cumulative.  Each and every right, power and remedy herein
given to Mortgagee shall be cumulative and not exclusive; and each and every
right, power and remedy whether specifically herein given or otherwise existing
may be exercised from time to time and so often and in such order as may be
deemed expedient by Mortgagee, and the exercise, or the beginning of the
exercise, of any such right, power or remedy shall not be deemed a waiver of the
right to exercise, at the same time and thereafter, any other right, power or
remedy.  No delay or omission by Mortgagee in the exercise of any right, power
or remedy shall impair any such right, power or remedy or operate as a waiver
thereof or of any other right, power or remedy then or thereafter existing.
 
7.9.           Waiver by Mortgagee.  Any and all covenants in this Mortgage may,
from time to time, by instrument in writing signed by Mortgagee be waived to
such extent and in such manner as Mortgagee may desire, but no such waiver shall
ever affect or impair Mortgagee’s rights and remedies or Liens hereunder, except
to the extent specifically stated in such written instrument.
 
7.10.         Successors and Assigns.  This Mortgage is binding upon Mortgagors,
and Mortgagors’ heirs, devisees, successors, personal and legal representatives
and assigns, and shall inure to the benefit of Mortgagee and Trustee and their
successors, legal representatives and assigns, and the provisions hereof shall
likewise be covenants running with the Lands.
 
7.11.         Article and Section Headings.  The article and section headings in
this Mortgage are inserted for convenience and shall not be considered a part of
this Mortgage or used in its interpretation.
 
7.12.         Counterparts.  This Mortgage may be executed in any number of
counterparts, each of which shall for all purposes be deemed to be an original
and all of which are identical, except that, to facilitate recordation in any
particular county or parish, counterpart portions of Exhibit A which describe
properties situated in counties or parishes other than the county or parish in
which such counterpart is to be recorded may be omitted.
 
7.13.         Special Filing as Financing Statements.  This Mortgage shall
likewise be a security agreement and a financing statement by virtue of
Mortgagors, as debtors, granting to Mortgagee, its successors, legal
representatives and assigns, as secured party, a security interest in all
personal property, as-extracted collateral, fixtures, accounts, contract rights,
general intangibles, inventory, goods, chattel paper, instruments, documents and
money described or referred to in granting clauses (a) through (j) of Article 2
hereof and all proceeds and products from the sale, lease or other disposition
of the Mortgaged Property or any part thereof.  The addresses shown in Section
7.14 hereof are the addresses of Mortgagors and Mortgagee and information
concerning the security interest may be obtained from Mortgagee at its
address.  Without in any manner limiting the generality of any of the foregoing
provisions hereof: (a) some portion of the goods described or to which reference
is made herein are or are to become fixtures on the Lands described or to which
reference is made herein; (b) the minerals and the like (including oil and gas)
included in the Mortgaged Property and the accounts resulting from the sale
thereof will be financed at the wellhead(s) or minehead(s) of the well(s) or
mine(s) located on the Lands described or to which reference is made herein; and
(c) this Mortgage is to be filed of record, among other places, in the real
estate records of each county or parish in which the Lands, or any part thereof,
are situated, as a financing statement, but the failure to do so will not
otherwise affect the validity or enforceability of this Mortgage.  Mortgagors
authorize Mortgagee to file such amendments to this Mortgage, financing
statements and amendments thereto, and continuation statements as Mortgagee
deems reasonable or necessary to perfect and maintain the perfection of the
Liens granted herein, including such Liens with respect to any additions to the
Mortgaged Property as provided in Article 5.

-17-

--------------------------------------------------------------------------------



 
 
7.14.         Notices.  Whenever this Mortgage requires or permits any consent,
approval, notice, request or demand from one party to another, such consent,
approval, notice or demand shall, unless otherwise required under applicable
law, be given in accordance with the provisions of the Credit Agreements,
addressed to the party to be notified at the address stated below (or such other
address as may have been designated in accordance with the provisions of the
Credit Agreements):


MORTGAGORS-DEBTORS
MORTGAGEE-SECURED PARTY
 
New Century Energy Corp.
Attn: Chief Financial Officer
5851 San Felipe, Suite 775
Houston, Texas 77057
Fax: 713-266-4358
Century Resources, Inc.
Attn: Chief Financial Officer
5851 San Felipe, Suite 775
Houston, Texas 77057
Fax:           713-266-4358
 
 
LV Administrative Services, Inc.
c/o Laurus Capital Management, LLC
335 Madison Avenue, 10th Floor
New York, New York 10017
Facsimile: 212-581-5037
with copies to:
with copies to:
 
David M. Loev, Esquire
The Loev Law Firm, PC
6300 West Loop South, Suite 280
Bellaire, Texas 77401
Facsimile: 713-524-4122
 
Loeb & Loeb, LLP
Attn: Scott J. Giordano, Esq.
345 Park Avenue
New York, New York 10154
Facsimile: 212-407-4990
 
and to:
 
Jackson Walker L.L.P.
Attn: Michael P. Pearson
1401 McKinney St., Suite 1900
Houston, Texas 77010
Facsimile: 713-752-4221

 
7.15.         GOVERNING LAW.  THIS MORTGAGE SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS AND THE LAWS OF THE UNITED
STATES OF AMERICA.
 
7.16.         Future Advances: Maximum Secured Amount.  This Mortgage covers not
only the proceeds of the Loan, but all advances hereafter made by Mortgagee to
or for the benefit of Mortgagors (the “Future Advances”), including, without
limitation, any amounts advanced by Mortgagee in satisfying, on Mortgagors’
behalf, any of the Secured Indebtedness, and any advances made in accordance
herewith by Mortgagee to protect its security, and any other advances by
Mortgagee.  The maximum amount secured hereby may be advanced and repaid, and
again advanced and repaid from time to time, in Mortgagee’ sole and absolute
discretion, and this Mortgage shall become enforceable upon recording and shall
have priority over all other parties whose rights arose after the recording
hereof, with respect to all funds advanced by Mortgagee to Mortgagors,
regardless of whether such funds were advanced before or after the arising of
such other party’s rights.  Nothing herein shall be interpreted as requiring
Mortgagee to make any Future Advances hereunder.
 
7.17.         Recording.  Executed original counterparts of this Mortgage are to
be filed for record in the records of the Counties wherein the Mortgaged
Property is situated, and shall have annexed thereto as Exhibit A, only the
portions or divisions containing specific descriptions of the Mortgaged Property
relating to the Lands located in such Counties.  Whenever a recorded counterpart
of this Mortgage contains specific descriptions which are less than all of the
descriptions contained in any full counterpart lodged with Mortgagee, the
omitted descriptions are hereby included by reference in such recorded
counterpart as if each recorded counterpart conformed to any full counterpart
lodged with Mortgagee.
 
-18-

--------------------------------------------------------------------------------


ARTICLE VIII
 
ASSIGNMENT OF PRODUCTION
 
8.1.           Assignment.  For the purpose of further securing the Secured
Indebtedness and the performance of Mortgagors’ covenants hereunder, Mortgagors
do hereby TRANSFER, ASSIGN, AND CONVEY unto Mortgagee any and all of the
interests of Mortgagors in and to the Hydrocarbons that may be produced from, or
attributable to, the Mortgaged Property on and after the date of execution
hereof, together with the proceeds of the sale thereof and attributable
thereto.  This assignment is made upon the following terms and conditions: (a)
pipeline companies and others purchasing the oil, gas, minerals and other
substances listed above produced and to be produced from said property are
hereby authorized and directed to pay directly to Mortgagee the interests of
Mortgagors in and to the proceeds of the sale of the oil, gas, minerals and
other substances listed above produced, to be produced and attributable to said
property and to continue such payments until they have been furnished with a
release hereof executed in writing by Mortgagee, and the receipt of Mortgagee
for monies so paid to it shall be a full and complete release, discharge and
acquittance to any such pipeline company or other purchaser, to the extent of
all amounts so paid; (b) Mortgagee is hereby authorized to receive and collect
the proceeds of the sale of the oil, gas, minerals and other substances listed
above assigned to it hereunder and to apply the funds so received first toward
the payment of the expenses, if any, incurred in the collection thereof then
toward the payment of the Secured Indebtedness, any balance remaining after the
full and final payment of the Secured Indebtedness to be held subject to the
order of Mortgagors; (c) Mortgagee shall have the right, at its sole option, at
any time, and from time to time, to release to, or on the order of, Mortgagors
all or any portion of the funds assigned to Mortgagee hereunder, and no such
releases shall affect or impair the Lien of this Mortgage or the validity and
effect of the assignment contained in this Article 8; (d) Mortgagee shall never
be under any obligation to enforce the collection of the funds assigned to it
hereunder, nor shall it ever be liable for failure to exercise diligence in the
collection of such funds, but it shall only be accountable for the sums that it
shall actually receive; (e) Mortgagors covenant to cause all pipeline companies
or other purchasers of the oil, gas, minerals and other substances listed above
produced from and attributable to said property to pay promptly to Mortgagee, at
the office of Mortgagee at the address of Mortgagee stated above, the interests
of Mortgagors in and to the proceeds of the sale thereof; and (f) upon the full
and final payment of the Secured Indebtedness, Mortgagee, at the request of
Mortgagors, at Mortgagors’ sole cost and expense, shall execute and deliver to
Mortgagors a reassignment hereof, without recourse, representations or
warranties.  Notwithstanding the foregoing provisions of this Section 8.1, so
long as no Event of Default has occurred and shall be continuing, Mortgagors may
continue to receive from the purchasers of production all such Hydrocarbons and
proceeds of the sale thereof, subject, however, to the Liens created under this
Mortgage.  If an Event of Default has occurred and is continuing, Mortgagee may
exercise all rights and remedies granted hereunder, including, without
limitation, the right to obtain possession of all Hydrocarbons and proceeds of
the sale thereof then held by Mortgagors or to receive directly from the
purchasers all other Hydrocarbons and proceeds of the sale thereof.
 
8.2.           Power of Attorney.  In consideration of the Loans evidenced by
the Notes, Mortgagors hereby designate and appoint Mortgagee as Mortgagors’ true
and lawful agent and attorney-in-fact (with full power of substitution, either
generally or for such limited periods or purposes as Mortgagee may, from time to
time, prescribe) with full power and authority for and on behalf and in the name
of Mortgagors upon the occurrence of an Event of Default that is continuing, to
execute, acknowledge and deliver all such division orders, transfer orders,
certificates and any and all other documents of every nature as may, from time
to time, be necessary or proper to effectuate the intent and purpose of the
assignment contained in Section 8.1 hereof.  Mortgagors shall be bound thereby
as fully and effectively as if Mortgagors had personally executed, acknowledged
and delivered any such division order, transfer order, certificate or other
documents.  The powers and authorities herein conferred on Mortgagee may be
exercised by any authorized officer or director of Mortgagee.  The power of
attorney conferred by this Section 8.2 is granted for a valuable consideration
and hence is coupled with an interest and is irrevocable so long as the Secured
Indebtedness, or any part thereof, shall remain unpaid.  All Persons dealing
with Mortgagee, any officer or director thereof above designated or any
substitute thereof shall be fully protected in treating the powers and
authorizations conferred by this Section 8.2 as continuing in full force and
effect until advised by Mortgagee that all of the Secured Indebtedness is fully
and finally paid.
 
8.3.           Amendment and Restatement.  As of the date of this Mortgage, the
terms, conditions, covenants, agreements, representations and warranties
contained in the Original Mortgage shall be deemed amended and restated in their
entirety as set forth in this Mortgage and the Original Mortgage shall be
consolidated with and into and superseded by this Mortgage; provided, however,
that nothing contained in this Mortgage shall impair, limit or affect the liens
or security interests heretofore granted, pledged and/or assigned to Mortgagee
as security for the Secured Indebtedness under the Original Mortgage.
 
[Signature Page to Follow]

-19-

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, Mortgagors, acting by and through their duly authorized
officers have executed this Mortgage on the date of its acknowledgment.
 
NEW CENTURY ENERGY CORP.




By:  /s/ Edward R.
DeStefano                                                                          
Edward R. DeStefano
President and Chief Executive Officer


 
CENTURY RESOURCES, INC.




By:  /s/ Edward R.
DeStefano                                                                         
Edward R. DeStefano
President and Chief Executive Officer
 


 
The addresses of Mortgagors are:
 
New Century Energy Corp.
5851 San Felipe, Suite 775
Houston, Texas 77057
Century Resources, Inc.
5851 San Felipe, Suite 775
Houston, Texas 77057
 
This Mortgage was prepared by, and recorded counterparts should be returned to:
 
Michael P. Pearson
Jackson Walker L.L.P.
1401 McKinney St., Suite 1900
Houston, Texas 77010

-20-

--------------------------------------------------------------------------------





 
THE STATE OF TEXAS                               
 
COUNTY OF HARRIS          
 
BEFORE ME, the undersigned authority, on this day personally appeared Edward R.
DeStefano, President and Chief Executive Officer of New Century Energy Corp., a
Colorado corporation, and known to me to be the person whose name is subscribed
to the foregoing instrument, and acknowledged to me that he executed the same
for the purposes and considerations therein expressed, as the act and deed of
such corporation and in the capacity therein stated.
 
GIVEN UNDER MY HAND AND SEAL OF OFFICE this 30th day of November, 2007.
 
/s/ Sharon Mork
Notary Public, State of Texas
 
THE STATE OF TEXAS                                                      
 
COUNTY OF HARRIS                                                    
 
BEFORE ME, the undersigned authority, on this day personally appeared Edward R.
DeStefano, President and Chief Executive Officer of Century Resources, Inc., a
Delaware corporation, and known to me to be the person whose name is subscribed
to the foregoing instrument, and acknowledged to me that he executed the same
for the purposes and considerations therein expressed, as the act and deed of
such corporation and in the capacity therein stated.
 
GIVEN UNDER MY HAND AND SEAL OF OFFICE this 30th day of November, 2007.
 
/s/ Sharon Mork
Notary Public, State of Texas

-21-

--------------------------------------------------------------------------------



Schedule 1
to
AMENDED AND RESTATED MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, FINANCING
STATEMENT AND ASSIGNMENT OF PRODUCTION


NEW CENTURY ENERGY CORP. AND CENTURY RESOURCES, INC.
The Original Mortgage


Mortgage, Deed of Trust, Security Agreement, Financing Statement and Assignment
of Production, dated as of November 20, 2007, from New Century Energy Corp. and
Century Resources, Inc., as Mortgagors, to Eugene Grin, as Trustee, for the
benefit of LV Administrative Services, Inc., as administrative and collateral
agent for Valens U.S. SPV I, LLC, and Valens Offshore SPV II, Corp.,
collectively as Mortgagee, filed and recorded as follows:
 
JURISDICTION
FILING DATA
   
TEXAS
     
Goliad County
Filed on November 20, 2007, under Instrument No. 00120746, Volume 302 Page 421
   
Jim Hogg County
Filed on November 20, 2007
   
Matagorda County
Filed on November 20, 2007, under Instrument No. 079096
   
McMullen County
Filed on November 20, 2007, under Instrument No. 63226, Volume 176 Page 223
   
Wharton County
Filed on November 20, 2007, under Instrument No. 277730, Official Records




-22-

--------------------------------------------------------------------------------



Exhibit A
to
AMENDED AND RESTATED MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, FINANCING
STATEMENT AND ASSIGNMENT OF PRODUCTION


NEW CENTURY ENERGY CORP. AND CENTURY RESOURCES, INC.
Schedule of Leases and Rights-of-Way
 
 
[CONFIDENTIAL INFORMATION REMOVED]



 
 

--------------------------------------------------------------------------------

 
Exhibit B
to
AMENDED AND RESTATED MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, FINANCING
STATEMENT AND ASSIGNMENT OF PRODUCTION


NEW CENTURY ENERGY CORP. AND CENTURY RESOURCES, INC.
Senior Liens


1.
Mortgage, Deed of Trust, Security Agreement, Financing Statement and Assignment
of Production, from New Century Energy Corp. and Century Resources, Inc., as
Mortgagors, to Eugene Grin, as Trustee, for the benefit of Laurus Master Fund,
Ltd., as Mortgagee, dated June 30, 2005, filed and recorded as follows:
     
JURISDICTION
FILING DATA
       
TEXAS
         
Matagorda County
Filed on July 5, 2005, under Instrument No. 055103, Official Records
       
Wharton County
Filed on July 5, 2005, under Instrument No. 255765, Volume 614 Page 333,
Official Records



2.
UCC-1 Financing Statement reflecting New Century Energy Corp. and Century
Resources, Inc., as Debtors, and Laurus Master Fund, Ltd., as Secured Party,
relating to the Mortgage dated as of June 30, 2005, and covering fixtures and
as-extracted collateral, filed and recorded as follows:
       
JURISDICTION
FILING DATA
       
TEXAS
         
Matagorda County
Filed on July 5, 2005, under Instrument No. 055104, Official Records
       
Wharton County
Filed on July 5, 2005, under Instrument No. 255766, Volume 614 Page 358,
Official Records
 
3.
Mortgage, Deed of Trust, Security Agreement, Financing Statement and Assignment
of Production from New Century Energy Corp. and Century Resources, Inc., as
Mortgagors, to Eugene Grin, as Trustee, for the benefit of Laurus Master Fund,
Ltd., as Mortgagee, dated as of September 19, 2005, filed and recorded as
follows:
     
JURISDICTION
FILING DATA
       
TEXAS
         
Matagorda County
Filed on September 20, 2005, under Instrument No. 057328, Official Records
       
McMullen County
Filed on September 20, 2005, Volume 163 Page 276
       
Wharton County
Filed on September 21, 2005, under Instrument No. 257742, Volume 624 Page 304,
Official Records





-32-

--------------------------------------------------------------------------------


4.
UCC-1 Financing Statement reflecting New Century Energy Corp. and Century
Resources, Inc., as Debtors, and Laurus Master Fund, Ltd., as Secured Party,
relating to the Mortgage dated as of September 19, 2005, and covering fixtures
and as-extracted collateral, filed and recorded as follows:
     
JURISDICTION
FILING DATA
       
TEXAS
         
Matagorda County
Filed on September 20, 2005, under Instrument No. 057329, Official Records
       
McMullen County
Filed on September 20, 2005, Volume 163 Page 308
       
Wharton County
Filed on September 21, 2005, under Instrument No. 257743, Volume 624 Page 330,
Official Records
 
5.
Amended and Restated Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production from New Century Energy Corp. and Century
Resources, Inc., as Mortgagors, to Eugene Grin, as Trustee, for the benefit of
Laurus Master Fund, Ltd., as Mortgagee, dated April 26, 2006, filed and recorded
as follows:
     
JURISDICTION
FILING DATA
       
TEXAS
         
Matagorda County
Filed on April 27, 2006, under Instrument No. 063043, Official Records
       
McMullen County
Filed on April 27, 2006, Volume 168 Page 336
       
Wharton County
Filed on April 27, 2006, under Instrument No. 263022, Volume 650 Page 320,
Official Records





6.
UCC-1 Financing Statement reflecting New Century Energy Corp. and Century
Resources, Inc., as Debtors, and Laurus Master Fund, Ltd., as Secured Party,
relating to the Mortgage dated April 26, 2006, and covering fixtures and
as-extracted collateral, filed and recorded as follows:
     
JURISDICTION
FILING DATA
       
TEXAS
         
Matagorda County
Filed on April 28, 2006, under Instrument No. 063108
       
McMullen County
Filed on April 28, 2006, Volume 168 Page 413
       
Wharton County
Filed on April 28, 2006, under Instrument No. 263056, Volume 650 Page 481,
Official Records



7.
UCC-1 Financing Statement reflecting New Century Energy Corp. and Century
Resources, Inc., as Debtors, and Laurus Master Fund, Ltd., as Secured Party,
covering fixtures and as-extracted collateral, filed and recorded as follows:
     
JURISDICTION
FILING DATA
       
TEXAS
         
Matagorda County
Filed on January 5, 2007, under Instrument No. 070109, Official Records
       
McMullen County
Filed on January 9, 2007, Volume 173 Page 13
       
Wharton County
Filed on January 5, 2007, under Instrument No. 269469, Volume 683 Page 99,
Official Records



 



-33-

--------------------------------------------------------------------------------


